DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 11-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelson et al. (US PG Pub. 20170280114).
Regarding claims 1 and 20, Samuelson discloses a system for projecting a portion of a construction plan within a construction site, the system comprising: 
a light projector (projector 10 of fig. 5) configured to project an image associated with the portion of the construction plan (CAD model drawing 12 of fig. 5) onto at least one specific surface within the construction site (floor 14 of fig. 5), by projecting a set of vectors (para. 0031; Using the orientation and position, four unit vectors, which represent the depth edges of the projector frustum), starting at an XYZ position within the light projector and ending at respective XYZ coordinates (para. 0033; The projection corners are determined by calculating the intersection of the unit vectors with the plane of projection (in this case, the floor). The formula for calculating the intersection of a vector and a plane is:  X=V.Math.t+P   (6)  Where X is the [x, y, z] projection corner corresponding to unit vector V, t is the length of V between X and P, and P is the [x, y, z] location of the projector. The only unknown variable at this point is t. Assuming the floor is a plane with a constant value on the z-axis, Z, we can solve for t using:  t=(Z−Pz)/Vz  (7)  Where Pz is the z-component of the projector location vector and Vz is the z-component of the unit vector V. The four projection corners (X-vectors) can then be computed.); 
at least one sensor (para. 0022; Sensors and scanners incorporated in the device could locate fixed items such as structure and perimeter concrete. The information obtained would be communicated to the hand-held controller and/or a remote monitor. The device would analyze existing conditions through the use of scanners and sensor) configured to record at least some of: a set of XYZ coordinates of the at least one specified surface (para. 0036; to validate a worksite against CAD drawings and to project the drawing onto critical areas of the actual worksite. A system consisting of lasers for scanning and projecting, a computer for computation, a cellular data connection for network access, and other peripherals, will be setup on-site. The system may be activated remotely, produce data to validate the CAD drawings, project the CAD drawing onto the worksite, and monitor the worksite with a camera.), and a set of XYZ coordinates of the image as projected on the at least one specific surface; and 
a computer processor (para. 0036; a computer for computation) configured to: 
derive, from the construction plan (CAD drawings), an intended projection portion which comprises visual content and dimensional data intended to be projected on the at least one specific surface which also appears in the construction plan (para. 0012; properly positioned and powered up, the device would scan the room and project the CAD model drawing onto the floor.); 
calculate XYZ coordinates for the intended projection portion, based on the construction plan and the XYZ position of the light projector (para. 0031; the orientation and position of the projector relative to (in the coordinate system of) the system scanner, and the field of view (horizontal and vertical) of the projector. The position of the projector is denoted as [x y z] in meters and the orientation is denoted with \tip” (rotation around X-axis), \tilt” (rotation around Y-axis), and \roll” (rotation around Z-axis), all relative to the projector looking straight down such that the top of the projection is the northern edge of the projection); 
compare the XYZ coordinates recorded by the sensor with the XYZ coordinates for the intended projection portion, to detect respective XYZ displacements (para. 0022; The scanned image could then be compared with the proposed architectural image); 
generate a modified projection portion based on the detected respective XYZ displacements (para. 0031; Once the corners of the projection region are known, an image can be extracted from the 2D CAD drawings and transformed into an image that is ready to be projected), 
wherein the light projector is further configured to project said modified projection portion onto the specific surface (para. 0022; The architectural image would then be projected onto the horizontal floor or other surface and the brightness, clarity and sharpness of the image could be adjusted. Minor corrections could be made using the smartphone/controller app to adjust to exact conditions. Feedback would be used to finalize the image and to prepare for final image projection. The scale of image could be verified with the actual space, and the image locked into place with smartphone/controller app. The image would be projected onto the grade surface, and excavation for in ground utilities could then proceed.), 
wherein the light projector is further configured to steer a light beam between at least some of the vectors, thereby projecting the image by scanning the light beam (para. 0036; A system consisting of lasers for scanning and projecting, a computer for computation, a cellular data connection for network access, and other peripherals, will be setup on-site).

Regarding claim 3, Samuelson discloses wherein the dimensional data comprises dimensions and scale of the projected element and optionally the position and orientation of the projected element (para. 0030; a 3D scanner, the origin is defined as the position and orientation of the scanner at the time that the point cloud was captured. This is very useful because it allows the orientation of the scanner to be present in the point cloud, which allows for perspective transformation, a crucial part of the system process. Similar to the problem of having different coordinate systems, having perspectives that are defined on different axis, or on an axis but at drastically different ranges, inhibits the ability to successfully align two point clouds. Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by translating one of the point clouds so that they are within an overlapping range on the same axis. One may choose to translate the CAD generated point cloud because it is affected by a change in perspective (as long as the 2D CAD is aligned to it). It is believed that the transformation matrix generated from the point cloud alignment can be used to transform the 2D floor plan for projection. At that point, the work site plan may be projected onto the work surface).

Regarding claims 4 and 5, Samuelson discloses wherein the at least one sensor comprises a laser distance meter (LDM) and wherein the distance parameters comprise distances between specified points in the at least one specific surface and the LDM (para. 0024; device may include a 3D laser LIDAR scanner).

Regarding claim 6, Samuelson discloses wherein the at least one sensor comprises a 2D camera (para. 0024; discloses a camera 48 of fig. 3; para. 0023; further states that computer vision software for 2D /3D data processing which requires a camera) and wherein the distance parameters comprise a 3D model of the at least one specific surface based on a set of 2D images obtained from the 2D camera from different predefined positions (para. 0027; Advances in 3D scanners enable one to scan a portion of a worksite creating a 3D point cloud of the worksite. One then uses point cloud alignment algorithms to align the scanned point cloud with a CAD generated model containing the worksite measurements and para. 0036; 2D and 3D CAD model are aligned, uploaded to a server, and assigned to the devices that are assigned to the service. The technician may also determine the approximate locations to place the systems on-site to ensure the service will be adequately fulfilled. The primary purpose of the service is to validate a worksite against CAD drawings and to project the drawing onto critical areas of the actual worksite).

Regarding claim 8, Samuelson discloses wherein the light projector and the computer processor repeats their operation until the respective XYZ displacements are minimized (para. 0029; Two algorithms for aligning two or more point clouds are Iterative Closest Point (ICP) and Sample Consensus Initial Alignment (SAC-IA). Iterative Closest Point).

Regarding claim 11, Samuelson discloses wherein the portion of the at least one specified surface is based on the content of the intended projection (illustrated in fig. 5, the CAD model drawing is projected onto the floor hence the projected content is specified to be projected in the proper location).

Regarding claims 12 and 14, Samuelson discloses wherein computer processor is configured to optimize the operation of the projector on at least one of projecting path, scanning speed, and light power by optimizing the x,y,z coordinates for the intended projection portion (para. 0021; Preferably the device would be attached to a truss 16 (FIG. 5) as high as possible above the target area. A CAD Model 18 (FIG. 2) of the building could be transmitted wirelessly to the device or inserted via an SD card or other portable data storage element. The device could have a delay once powered up to allow the operator to vacate the room before the scanning operation began. Once a satisfactory scan 20 of the room had been made, the software would match the generated Point Cloud data to the CAD Model of the same room 26. The CAD Model view could be transformed to compensate for projector distortion 28 and then sent to the projector for viewing 30 and para. 0028; the point clouds must have the same coordinate system. It is often the case that the point clouds have their own unique coordinate systems that are not in units of measure. These coordinate systems are used because of optimizations for the algorithm which increase performance).

Regarding claim 13, Samuelson discloses wherein computer processor is configured to adjust the XYZ coordinates for the intended projection portion (para. 0030; a point cloud that is captured by a 3D scanner, the origin is defined as the position and orientation of the scanner at the time that the point cloud was captured. This is very useful because it allows the orientation of the scanner to be present in the point cloud, which allows for perspective transformation, a crucial part of the system process. Similar to the problem of having different coordinate systems, having perspectives that are defined on different axis, or on an axis but at drastically different ranges, inhibits the ability to successfully align two point clouds. Since the alignment algorithm has a maximum correspondence distance, which defines the region around a point where correspondences can be computed, the difference in axes or axis ranges prevents the alignment from working. This is resolved by translating one of the point clouds so that they are within an overlapping range on the same axis. One may choose to translate the CAD generated point cloud because it is affected by a change in perspective (as long as the 2D CAD is aligned to it). It is believed that the transformation matrix generated from the point cloud alignment can be used to transform the 2D floor plan for projection. At that point, the work site plan may be projected onto the work surface.).

Regarding claims 17, 18 and 19, Samuelson discloses where the computer processor is further configured to update the construction plan according to instructions by a user (para. 0022; Minor corrections could be made using the smartphone/controller app to adjust to exact conditions. Feedback would be used to finalize the image and to prepare for final image projection. The scale of image could be verified with the actual space, and the image locked into place with smartphone/controller app. The image would be projected onto the grade surface, and excavation for in ground utilities could then proceed.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (US PG Pub. 20170280114) in view of Ammer et al. (CN 109425307A).
Regarding claim 2, Samuelson discloses a system for projecting a portion of a construction plan within a construction site, the system comprising: 
a light projector (projector 10 of fig. 5) configured to project an image associated with the portion of the construction plan (CAD model drawing 12 of fig. 5) onto at least one specific surface within the construction site (floor 14 of fig. 5), by projecting a set of vectors (para. 0031; Using the orientation and position, four unit vectors, which represent the depth edges of the projector frustum), starting at an XYZ position within the light projector and ending at respective XYZ coordinates (para. 0033; The projection corners are determined by calculating the intersection of the unit vectors with the plane of projection (in this case, the floor). The formula for calculating the intersection of a vector and a plane is:  X=V.Math.t+P  (6)  Where X is the [x, y, z] projection corner corresponding to unit vector V, t is the length of V between X and P, and P is the [x, y, z] location of the projector. The only unknown variable at this point is t. Assuming the floor is a plane with a constant value on the z-axis, Z, we can solve for t using:  t=(Z−Pz)/Vz  (7)  Where Pz is the z-component of the projector location vector and Vz is the z-component of the unit vector V. The four projection corners (X-vectors) can then be computed.); 
at least one sensor (para. 0022; Sensors and scanners incorporated in the device could locate fixed items such as structure and perimeter concrete. The information obtained would be communicated to the hand-held controller and/or a remote monitor. The device would analyze existing conditions through the use of scanners and sensor) configured to record at least some of: a set of XYZ coordinates of the at least one specified surface (para. 0036; to validate a worksite against CAD drawings and to project the drawing onto critical areas of the actual worksite. A system consisting of lasers for scanning and projecting, a computer for computation, a cellular data connection for network access, and other peripherals, will be setup on-site. The system may be activated remotely, produce data to validate the CAD drawings, project the CAD drawing onto the worksite, and monitor the worksite with a camera.), and a set of XYZ coordinates of the image as projected on the at least one specific surface; and 
a computer processor (para. 0036; a computer for computation) configured to: 
derive, from the construction plan (CAD drawings), an intended projection portion which comprises visual content and dimensional data intended to be projected on the at least one specific surface which also appears in the construction plan (para. 0012; properly positioned and powered up, the device would scan the room and project the CAD model drawing onto the floor.); 
calculate XYZ coordinates for the intended projection portion, based on the construction plan and the XYZ position of the light projector (para. 0031; the orientation and position of the projector relative to (in the coordinate system of) the system scanner, and the field of view (horizontal and vertical) of the projector. The position of the projector is denoted as [x y z] in meters and the orientation is denoted with \tip” (rotation around X-axis), \tilt” (rotation around Y-axis), and \roll” (rotation around Z-axis), all relative to the projector looking straight down such that the top of the projection is the northern edge of the projection); 
compare the XYZ coordinates recorded by the sensor with the XYZ coordinates for the intended projection portion, to detect respective XYZ displacements (para. 0022; The scanned image could then be compared with the proposed architectural image); 
generate a modified projection portion based on the detected respective XYZ displacements (para. 0031; Once the corners of the projection region are known, an image can be extracted from the 2D CAD drawings and transformed into an image that is ready to be projected), 
Samuelson fails to teach wherein the light projector comprising: a support structure; a moveable platform connected to the support structure, wherein the moveable platform is configured to rotate at least one two-axis electro-optic deflection unit mounted on the moveable platform; and at least one light source coupled to the two-axis electro-optic deflection unit configured to project a light beam, wherein steering of the light beam is carried out by operating at least one of: the two-axis electro-optic deflection unit, and the moveable platform.
Ammer discloses a measuring device wherein the light projector (projector 15 of fig. 1a) comprising: a support structure (base 2 and a supporting unit 3 of fig. 1a); a moveable platform connected to the support structure (pg. 10 2nd para.; wherein base 2 base shaft A, and the support unit 3 is disposed on the base 2, and is set to be able to rotate around the base axis A), wherein the moveable platform is configured to rotate at least one two-axis electro-optic deflection unit mounted on the moveable platform (pg. 10 2nd para.; wherein base 2 base shaft A, and the support unit 3 is disposed on the base 2, and is set to be able to rotate around the base axis A); and at least one light source (pg. 10 3rd para.; distance measuring unit 4 preferably comprises of image laser diode light emitting unit and photosensitive detector for detecting backscattered. emitting measurement light and the received measurement light both deflected and is guided to the distance measurement unit to be an object or measurement 4 by the scanning mirror 12) coupled to the two-axis electro-optic deflection unit configured to project a light beam (pg. 2 4th para.; the scanner further comprises a rotatable to change the direction (usually vertical rotating axis (scanning axis) and the horizontal rotating shaft (base)) of the device in the two axes, one can be a slow axis, and the other one can be fast axis,), wherein steering of the light beam is carried out by operating at least one of: the two-axis electro-optic deflection unit, and the moveable platform (illustrated in fig. 1a).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Samuelson with the support structure of Ammer in order to increase the set-up speed of the projection device within a construction site.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson et al. (US PG Pub. 20170280114) as applied to claim 1 above, and further in view of Chen et al. (CN 107517366 A).
Regarding claim 7, Samuelson discloses an apparatus for applying an architectural layout to a building construction surface using LIDAR (illustrated in fig. 5).
Samuelson fails to teach wherein the at least one sensor comprises an RGBD camera and wherein the set of XYZ coordinates comprises a 3D model with color of the at least one specific surface based on 3D images with color obtained from the RGBD camera.
Chen discloses an image information automatic measuring method wherein at least one sensor comprises an RGBD camera (pg. 2 2nd para.; RGBD camera collecting colour image corresponding to the two complementary, if grid Gray is 9 an X direction, the X direction needs to collect 18 images) and wherein the set of XYZ coordinates comprises a 3D model with color of the at least one specific surface based on 3D images with color obtained from the RGBD camera (pg. 2 4th para.; The homography matrix H calculated using the RANSAC algorithm. the step 5) is specifically as follows: depth image using the known camera internal parameter is calculated for each pixel in the image space position in the RGBD coordinate space of the camera).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to replace the LIDAR scanner of the projection apparatus of Samuelson with the RGBD camera of Chen because it would reduce the cost of the projection apparatus.   

Regarding claim 9, Samuelson discloses an apparatus for applying an architectural layout to a building construction surface using LIDAR (illustrated in fig. 5).
Samuelson fails to teach wherein the light projector is further configured to project a known pattern on the at least one specific surface and wherein the sensor is further configured to sense the known pattern from a different XYZ position compared with the XYZ position of the projector, wherein the computer processor is further configured to calculate surface model of the at least one specified surface by comparing the known pattern and the sensed pattern, wherein the computer processor is further configured to generate the modified projection portion based on at least some of a set of XYZ coordinates of the at least one surface model.
Chen discloses an image information automatic measuring method wherein the light projector is further configured to project a known pattern (illustrated in figs. 4-9) on the at least one specific surface (pg. 3 1st para.; projector screen) and wherein the sensor (RGBD camera) is further configured to sense the known pattern from a different XYZ position compared with the XYZ position of the projector (pg. 3 2nd para.; the RGBD camera must contain the entire projector image. Main target of the measurement of the projector screen is two groups of data: 1, projector screen and camera picture of the homography matrix (homography). 2, the projector screen space dimension (length, width, normal vector), simple description as shown in Figure 3. X1 is the camera collecting image in a point X2 is a point in projector image, H is the homography matrix. measuring method comprises the following steps: 1) firstly calculating the binary Gray code (binary gray code) needed in template image automatic measurement, wherein the binary Gray code as shown in Table 1), wherein the computer processor is further configured to calculate surface model of the at least one specified surface by comparing the known pattern and the sensed pattern (pg. 3 3rd para.; assuming the image is only 3X3 of the analyzed pixel, each pixel will be a Gray code coordinate values x and y. 4) calculating the homography matrix of the projection image with the camera collecting picture from the previous step, obtaining the mapping relation of the pixel point and all pixel points on all camera picture in the projection picture. using a RANSAC algorithm to obtain the homography matrix H. 5) RGBD camera for collecting depth image, and mapping the color image space. the depth image using the known camera (RGBD camera manufacturer provides parameters) can be calculated for each pixel in the image the RGBD camera coordinate system space in the position space), wherein the computer processor is further configured to generate the modified projection portion based on at least some of a set of XYZ coordinates of the at least one surface model (pg. 2 1st para.; The purpose of the invention is to overcome the defect of the existing technology and claims a method for automatically measuring projector based on image information of the RGBD. The purpose of the invention can be achieved by the following technical schemes: A projector screen information automatic measuring method based on RGBD, comprising the following steps: 1) firstly calculating the binary Gray code template image needed in the automatic measurement; 2) and then the template image by the projector, and RGBD collected by the camera corresponding to the color image; 3) by collecting the colour image to calculate the mapping relation of the projection image with the camera collecting image; 4) calculating the homography matrix of the projection image with the camera collecting picture; 5) RGBD camera for collecting depth image, and mapping to the color image space; 6) calculating the space size information.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to replace the LIDAR scanner of the projection apparatus of Samuelson with the RGBD camera of Chen because it would reduce the cost of the projection apparatus.

Allowable Subject Matter
Claims 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 10 that was found to be allowable is wherein the computer processor is configured to apply selective modeling of the specified surface by instructing the projector to scan only a portion of the at least one specified surface.

The subject matter of claim 15 that was found to be allowable is wherein the light projector and the computer processor implement an automatic re-alignment of projected element and based on measuring the XYZ displacements.

The subject matter of claim 16 that was found to be allowable is wherein the light projector and the computer processor implement an automatic re-alignment of projected element based on optimization of the construction plan and the XYZ coordinates of the at least one specified surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                             6 October 2022
/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882